Citation Nr: 1116191	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  09-38 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for service-connected adjustment disorder with depressed mood associated with hyperactive airway disease (formerly diagnosed as mycobacterial infection of the lungs).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to June 1982 and July 1986 to July 1989.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office.  The Veteran's claims file was subsequently transferred to the New York, New York VA Regional Office (RO).


FINDING OF FACT

The Veteran's service-connected adjustment disorder with depressed mood associated with hyperactive airway disease (formerly diagnosed as mycobacterial infection of the lungs) was manifested, primarily, by evidence of chronic sleep impairment, nightmares, irritability, outbursts of anger, social isolation, detachment from friends and family, feelings of hopelessness and helplessness and difficulty adapting to stressful circumstances.  Complete and total impairment and symptoms related thereto, are not demonstrated.


CONCLUSION OF LAW

The criteria for the assignment of a 70 percent rating, but no more, for the service-connected adjustment disorder with depressed mood associated with hyperactive airway disease (formerly diagnosed as mycobacterial infection of the lungs) have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9440 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The VA's Schedule for Rating Disabilities represents the average impairment in earning capacity resulting from injuries incurred in military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, entitlement to service-connection has been established, but a higher disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).  Since the Veteran is being granted an increased rating back to the date of filing of the claim (April 29, 2008), a staged rating is not appropriate in this case.


The rating criteria for rating mental disorders is enumerated at 38 C.F.R. § 4.130, Diagnostic Code 9440 (2010) and states as follows:

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing work and social relationships.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The Court of Appeals for Veterans Claims (Court) has held Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS ((4th ed.) (DSM-IV), p. 32).

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers and co-workers).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work.  Id.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.

Recitation of Pertinent Facts

The Veteran filed her claim for service connection for an adjustment disorder with depressed mood associated with hyperactive airway disease (formerly diagnosed as mycobacterial infection of the lungs) (hereinafter "adjustment disorder") in April 2008.

In support of her claim, the Veteran submitted VA treatment records covering the period of January 2008 to August 2009.  A January 2008 VA treatment record indicates that the Veteran complained of sadness, fatigue, anger and hopelessness as the result of losing her job as a substitute teacher.  The Veteran's loss of income forced her to move in with her father with whom she has a negative relationship.  The Veteran was dressed appropriately and well-groomed.  The Veteran reported having a few close social supports to help her.  The Veteran described her mood as "a little bit sad" and her affect was depressed with blunted rage.  The Veteran's thought content included depressive cognitions, i.e., feelings of worthlessness; however, her thought process was linear and goal-directed.  The VA examiner diagnosed the Veteran with an adjustment disorder with depressed mood, but no GAF score was assigned.

It was noted by a therapist in a February 2008 VA treatment record that the Veteran was cooperative and attentive with fluent speech.  There was no evidence of a formal thought disorder and no presence of psychotic symptoms like suicidal or homicidal ideation.  However, it was noted by the therapist that the Veteran's mood was unstable and her affect was dysphoric and irritable.  The therapist also noted that the Veteran became angry with him at the end of the meeting.  The Veteran was once again diagnosed with an adjustment disorder with a depressed mood as well as with a borderline personality disorder.

In a May 2008 VA treatment record, the Veteran was noted to be slightly disheveled and dressed in casual clothes.  The Veteran also was noted to make fleeting and hesitant eye contact and described her mood as "overwhelmed" and her affect was mood congruent.  The Veteran's speech was slightly pressured and her thought process was tangential at times and she displayed physical agitation by constantly shifting in her chair.  The Veteran denied having any current suicidal or homicidal ideation.  The Veteran was diagnosed with an adjustment disorder with depressed mood as well as a borderline personality disorder.

June 2008, July 2008 and August 2008 VA treatment records indicate the Veteran was noted to be neatly dressed and made frequent eye contact with the therapist.  The Veteran's speech was normal and she denied suicidal or homicidal ideation.  However, the Veteran described her mood as "depressed," "angry" or "feeling like a clown" and her affect was mood congruent.  Also, the Veteran's thought process was tangential at times and she displayed slight physical agitation.  The Veteran was diagnosed with an adjustment disorder with depressed mood and a borderline personality disorder.

The Veteran participated in a VA examination in July 2008.  The Veteran was dressed fairly neatly and was appropriately groomed.  The Veteran appeared anxious and slightly irritable, although she was able to demonstrate a sense of humor periodically.  The Veteran acknowledged she cries periodically, but for the most part, she gets angry and will yell and scream at whoever "annoys" her.  The Veteran reported that she sleeps about five to six hours per night and has nightmares that involve her not being heard or not be able to do things she wants.  The Veteran also admitted to engaging in a shoving match with a girlfriend a year earlier, which resulted in the Veteran punching the girlfriend in the face.  The Veteran also mentioned that when she gets angry at her father, she throws objects at him, but does not intend to hit him.  The Veteran denied experiencing any suicidal or homicidal ideation nor any audio or visual hallucinations.  When asked about panic attacks, the Veteran stated that sometimes she feels like she cannot swallow and that she is going to choke.  The Veteran indicated that these panic attacks occur a couple of times per week and take place when she is driving or in a group setting.

The Veteran reported that she was employed as a substitute teacher for five years but was fired for being verbally abusive to students.  Prior to her substitute teaching position, the Veteran worked at a food bank for two years and was fired because she "fell short" on her job evaluations.

The VA examiner noted the Veteran to be somewhat resistant but cooperative.  The Veteran's mood was described by the VA examiner as "up and down" and the Veteran indicated that she just wanted to be alone and that she had been isolating herself.  The Veteran expressed shame at the path her life has taken.  The VA examiner also noted that the Veteran's thought process would become slightly tangential at times and that she became tearful when speaking about the treatment of animals during her military service.  The VA examiner indicated the Veteran performed the serial sevens test without a problem, but appeared preoccupied.

Based on the foregoing history and examination, the Veteran was diagnosed with an adjustment disorder with depressed mood as well as a borderline personality disorder.  The VA examiner assigned the Veteran a GAF score of 50.

A September 2008 rating decision granted the Veteran service connection for the adjustment disorder and the Veteran was assigned a 30 percent rating effective April 29, 2008, the date of the filing of the claim.

September 2008 and October 2008 VA treatment records revealed the Veteran's mood to be positive (euthymic) and the Veteran's thinking was logical and goal-directed.  However, these records also revealed that the Veteran's emotional dysregulation and anxiety at times would interfere with her maintaining cognitive focus.  The Veteran denied any suicidal ideation, homicidal ideation or psychotic symptoms.  The Veteran admitted to engaging in some verbal outbursts with her work supervisor; however, she now apologizes to her work supervisor for her behavior.

November 2008 and December 2008 VA treatment records indicate the Veteran would begin her sessions in a "frazzled" and disorganized manner, however, the Veteran would eventually calm down and cognitively become more organized and focused as the sessions would continue.  The Veteran was noted as having difficulty organizing herself and managing her time and arriving at appointments on time.  The Veteran's mental status was more stable; however, the Veteran sometimes remarked that she would feel furious and self-deprecating.

February 2009 and March 2009 VA treatment records indicate the Veteran would begin sessions in a frustrated and/or anxious state, but she would eventually calm down as the session progressed.  The therapist also noted that the Veteran's thinking also fluctuated between tangential, circumstantial and sometimes confused to being more logical and goal-directed.  The therapist concluded the Veteran's mental status appeared to be stably unstable.  The therapist noted that the Veteran's thinking becomes quite distorted under the stress of negative emotions; however, with support and structure, the Veteran regains her perspective.

April 2009 and May 2009 VA treatment records indicate the Veteran was more engaged with the therapist and appeared more cognitively focused and more emotionally regulated during these sessions.  The Veteran also appeared to respond better to the therapist's validation and focusing inquiries although the Veteran's thinking became circumstantial and tangential at times.  The Veteran's mental status appeared to be more stable than in prior sessions.

In July 2009, the Veteran was referred to a psychologist for testing in order to examine the Veteran's cognitive functioning and to provide the Veteran with a diagnosis of her disability.  The Veteran underwent three testing sessions in addition to a comprehensive clinical interview over a span of six weeks, from May 2009 to June 2009.  It was noted by the psychologist that the Veteran was either late or did not appear for the appointments due to her oversleeping or forgetfulness.

The Veteran was dressed neatly, although she appeared slightly disheveled at the sessions.  The Veteran maintained good eye contact.  The Veteran was restless and fidgety in her chair; however, she scored high on the intelligence tests and was able to maintain focus and concentration in spite of this physical restlessness.  The Veteran's speech was loud and at times rapid.  The psychologist also noted that the Veteran's thinking became more disorganized and less deliberate when handling more ambiguous and unstructured tasks and that she showed poor reality testing.  The psychologist noted that when the Veteran's emotions overwhelm her, then her thinking becomes illogical.

Based on the Veteran's history and examination, the psychologist diagnosed the Veteran with a borderline personality disorder, but failed to diagnose her as having an adjustment disorder with depression.  No GAF score was assigned to the Veteran.

Analysis

Based on a careful review of the entire record in light of the criteria noted above, and resolving all doubt in favor of the Veteran, the Board finds that the service-connected adjustment disorder is shown to have been manifested by a disability picture that more closely resembles the criteria for a 70 percent disability rating in approaching a level of social and occupation impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as: speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); and inability to establish and maintain effective relationships.

In granting an initial rating of 70 percent for the Veteran's service-connected adjustment disorder, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The preponderance of the evidence establishes that the Veteran's adjustment disorder symptomatology has included sleep impairment, nightmares, irritability, outbursts of anger, social isolation, detachment from friends and family, feelings of hopelessness and helplessness and difficulty adapting to stressful circumstances.  The evidence further shows that the adjustment disorder caused some disturbances in mood in that the Veteran sometimes becomes angry, depressed or anxious.  It was noted in the March 2009 VA treatment records and the July 2009 psychological examination that the Veteran's thinking becomes distorted and tangential when the Veteran's emotions overwhelm her.  Furthermore, the Veteran's work history further demonstrates that the adjustment disorder has also had a negative impact on the Veteran's ability to keep a job.  Lastly, the GAF score assigned for the adjustment disorder at the July 2008 VA examination was 50, which is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Accordingly, the Board finds that this evidence is reflective of more persistent occupational and social impairment as particularly evidenced by the 50 GAF score.

The Board emphasizes, however, that the symptoms associated with the Veteran's service-connected adjustment disorder do not meet the criteria for the maximum, 100 percent rating.  As noted above, a 100 percent rating requires total occupational and social impairment due to certain symptoms; however, the evidence of record does not indicate that the Veteran has exhibited persistent delusions; persistent danger of hurting herself or others; grossly inappropriate behavior; disorientation to time or place; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene) (although the Veteran was noted to be disheveled in the July 2009 psychological examination); and memory loss for names of close relatives, own occupation, or own name.  Accordingly, the Veteran's psychiatric symptoms do not support the assignment of the maximum, 100 percent rating.

Therefore, in light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected adjustment disorder more nearly approximates an initial 70 percent disability rating, but no higher.


Extraschedular rating 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected adjustment disorder.  The evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate ratings criteria (which explicitly contemplates social and occupational impairment).  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.  Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  

In any case, there is nothing in the record to indicate that this service-connected disability causes impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The evidence does not support the proposition that the Veteran's service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, the elements of proper notice included informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  Section 3.159 was amended, effective May 30, 2008, as to applications for benefits pending before VA or filed thereafter, to eliminate the requirement that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  38 C.F.R. § 3.159 (2010).

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board concludes that VA has met its duty to notify the Veteran concerning her claim.  In this case, the Veteran was notified of the respective duties of the claimant and of VA, as well as of the evidence needed to substantiate her claim for an increased rating for the adjustment disorder by letter dated June 2008.  This letter provided the Veteran with the specific notice required by Dingess, supra.  

The Board finds that the Veteran is not prejudiced by the manner or timing of VCAA notice in this case.  She was given the diagnostic codes and rating criteria for her adjustment disorder in the September 2008 rating decision and August 2009 statement of the case.  These notifications show that a reasonable person could be expected to understand what was needed to substantiate the claim.  Further, the Veteran has had a meaningful opportunity to develop her claim.  Thus, the Veteran was accordingly made well aware of the requirements for increased evaluations pursuant to the applicable diagnostic criteria.  The Veteran described how the adjustment disorder impacted her daily activities in the VA treatment records, the July 2008 VA examination and the July 2009 psychological examination.  Consequently, it is also demonstrated that the Veteran had actual knowledge of the specific rating criteria for the disability, and why higher ratings had not been assigned, as well as an opportunity to present evidence and argument to support a higher rating.

The Board also concludes that VA has met its duty to assist the Veteran in developing the evidence to support her claim.  The record contains service treatment records, VA examination records and VA treatment records.  The Veteran was given two psychological examinations with medical opinions, in connection with the claim.  Statements of the Veteran have been associated with the record.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  The Veteran has not indicated that there are any available additional pertinent records to support her claim.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

An increased rating of 70 percent, but not higher, for the service-connected adjustment disorder with depressed mood associated with hyperactive airway disease (formerly diagnosed as mycobacterial infection of the lungs) is granted, subject to the regulations controlling disbursement of VA monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


